Citation Nr: 1632350	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  16-19 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable rating for residuals of fracture of proximal phalanx of the left index finger.

2.  Entitlement to service connection for left ankle disorder.

[The issues of entitlement to a total disability rating based on individual unemployability, entitlement to service connection for radiculopathy of the right lower extremity as secondary to service-connected residuals of lumbar laminectomy, and entitlement to a rating for residuals of lumbar laminectomy in excess of 60 percent were addressed in a separate Board decision dated June 2016 under a different docket number.]


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1980 to January 1981 and in the United States Air Force from January 1985 to August 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  During the course of the appeal, the claims file was transferred to the RO in North Little Rock, Arkansas.

In November 2015, the Veteran testified at a video conference hearing before the undersigned.  The record was held open for 60 days and, as of this date, the Veteran has not submitted any additional evidence.

Since issuance of the June 2013 supplemental statement of the case and the case was certified to the Board in July 2013, additional evidence relevant to the issue of entitlement to a compensable rating for residuals of fracture of proximal phalanx of the left index finger has been obtained and associated with the record.  Such evidence includes VA treatment records dated from September 2012 to December 2013 and October 2014 to March 2016, to include complaints of pain in the left trigger finger in September 2012 and October 2012.  Since the documented report of pain is duplicative of findings already of record prior to July 2013, a waiver of initial Agency of Original Jurisdiction (AOJ) review is not needed and the Board may proceed with the claim.

In May 2016 after the certification of this appeal, Veterans of Foreign Wars of the United States (VFW)  revoked its representation and withdrew as the Veteran's representative for the issues on appeal.  The record reflects that written notice from VFW was only provided to the Board.  In July 2016, a notice letter was sent to the Veteran affording him the opportunity to select another representative.  He was advised that if he did not respond within 30 days, the Board would assume that he wishes to represent himself and proceed accordingly.  As of this date, there has been no response from the Veteran; therefore, the Board will proceed under the assumption that he wishes to represent himself.  See 38 C.F.R. § 20.608(a) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include VA treatment records dated from July 2010 to August 2011, November 2011 to August 2012, and October 2014 to March 2016.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for left ankle disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire rating period on appeal, the Veteran's service-connected residuals of fracture of proximal phalanx of the left index finger have not been manifested by a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of fracture of proximal phalanx of the left index finger have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5229 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant a VA examination and a hearing before the Board.  38 U.S.C.A. §§ 5103, 5103A.  There is no objective or subjective evidence indicating that there has been a material change in the severity of the Veteran's service-connected residuals of fracture of proximal phalanx of the left index finger on appeal since he was last examined in March 2010.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95; 60 Fed. Reg. 43186 (1995).  There is no evidence that additional records have yet to be requested.  

With regard to the November 2015 hearing, the Veterans Law Judge and the Veteran identified the issue on appeal and engaged in a discussion as to substantiation of the claim.  Specifically, the Veterans Law Judge gave the Veteran the opportunity to discuss his complaints regarding the left index finger.  The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  See 38 C.F.R. § 3.103.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, such as for the service-connected residuals of fracture of proximal phalanx of the left index finger in this case, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In an October 1994 VA rating decision, service connection for residuals of fracture of proximal phalanx of the left index finger was granted because the disability was deemed to be directly related to a May 1986 injury while playing football during military service.  The Veteran was assigned a 0 percent (noncompensable) disability rating effective for the entire rating period from August 17, 1994.  See 38 C.F.R. § 4.71a, Diagnostic Code 5229.  This evaluation was continued in a December 1996 VA rating decision.  The Board considers whether a compensable rating is warranted at any time since the date of claim on appeal in September 2009.

Diagnostic Code 5229 provides for limitation of motion for the index or long finger.  A noncompensable rating is warranted for a gap of less than one inch (2.5 centimeter) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  A 10 percent disability rating, the maximum available, is warranted for a gap of one inch (2.5) centimeter or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  Id.  

In March 2010, the Veteran was afforded a VA examination for hand, thumb, and fingers.  He reported having soreness and constant throbbing with weakness for several years and underwent physical therapy which did not help, and pain with twisting and touching with the left index finger.  Review of the Veteran's medical history included symptoms of pain and weakness in the left index finger with no overall decrease in hand strength, decrease in hand dexterity, or flare-ups of joint symptoms.  Upon clinical evaluation, the Veteran demonstrated normal active range of motion of the left index finger with pain but no changes after repetitive motion testing.  The gap between index finger and proximal transverse crease of hand on maximal flexion was less than 1 inch.  The examiner noted the Veteran's left index finger was at an extended position for comfort, there was decreased strength of the left index finger from the proximal to the distal phalanx due to pain, and voluntary guarding during range of motion.  The examiner observed the Veteran could bend the left index finger at a normal position, as the other fingers when not self conscious.

Following a review of the claims file and the clinical evaluation, the VA examiner reported there was no swelling or deformity of the left index finger and the Veteran was purposely keeping it at an extended position.  There were no findings of amputation of a digit or part of a digit, ankylosis of one or more digits, deformity of one or more digits.  X-ray findings of the left hand in March 2010 revealed the previous second digit surgery with two screws again seen in the proximal phalanx and no acute findings.  The examiner concluded the Veteran has an old healed fracture of the shaft of the proximal phalanx with transfixion screws remaining in place with no residuals or fracture of the proximal phalanx of the left index finger.  

During the appeal period, to include within one year prior to the date of claim in September 2009, relevant evidence of the record includes VA treatment records that document the Veteran's complaint of pain in the left trigger finger in September 2012 and October 2012.  

Moreover, in the September 2009 VA Form 21-4138, the Veteran reported his left index finger is numb, sore, and cold all the time.  In a November 2009 VA Form 21-4138, the Veteran noted he was told by a VA doctor that nothing could be done for his left index finger and he has to live with the pain.  In the May 2010 notice of disagreement on VA Form 21-4138, he reiterated having pain every day with loss of range of motion and difficulty writing because he is left-handed.  In the April 2013 VA Form 9, the Veteran further noted deformity in the left index finger with swelling, coldness due to lack of blood flow, discoloration, increased pain when it rains or gets colder, and arthritis.  Most recently, at the November 2015 Board hearing, the Veteran was silent as to reporting any symptomatology of the left index finger.

After review of the pertinent evidence of record, as discussed above, the Board finds the most probative evidence of record does not show a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the left finger flexed to the extent possible, or; with extension limited by more than 30 degrees at any time during or within one year prior to the appeal period.  As such, a compensable rating is not warranted.

The Board considers whether a compensable rating is warranted based on the presence of additional functional loss not contemplated in the 0 percent evaluation pursuant to the provisions of 38 C.F.R. §§ 4.40 4.45, and the holdings in DeLuca.  As discussed above, the Veteran did not demonstrate any change in range of motion testing after repetitive motion testing at the March 2010 VA examination.  While the VA examiner noted the Veteran's decreased strength and pain in the left index finger, and taking into consideration the Veteran's reported symptomatology for the left index finger throughout the appeal period, the Board finds that the functional equivalent of a gap of one inch (2.5 cm.) or more between the fingertip and the proximal transverse crease of the palm, with the left finger flexed to the extent possible, or; with extension limited by more than 30 degrees is not shown.  As such, the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish additional limitation of motion to the degree that would warrant a compensable rating for the service-connected residuals of fracture of proximal phalanx of the left index finger at any time during the appeal period.

A compensable rating of 10 percent, the maximum available, is available for ankylosis of the index finger.  See 38 C.F.R. § 4.71a, Diagnostic Code 5225 (2015).  In this case, the evidence of record does not include any objective medical findings or subjective complaints of ankylosis of the left index finger, or complaints of the remaining four fingers on the left hand.  Thus, a compensable rating under Diagnostic Code 5225 is not warranted at any time during the appeal period.  Additionally, any compensable evaluation for amputation or for resulting limitation of motion of other digits or interference with overall function of the left hand is not warranted at any time.  See 38 C.F.R. § 4.71a, Diagnostic Code 5225, Note.

The Board also considers the Veteran's reported history of symptomatology related to the service-connected residuals of fracture of proximal phalanx of the left index finger pursuant to seeking VA compensation benefits and at VA treatment sessions.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, his statements do not rise to a level of competency to identify the specific level of musculoskeletal impairment according to the appropriate diagnostic code and relevant rating criteria.  In this case, such competent evidence concerning the nature and extent of the Veteran's disability has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints and worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016).  Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

On an individual disability basis, the Board finds that the record does not show that the Veteran's individual disability was so exceptional or unusual as to warrant the assignment of a compensable rating on an extra-schedular basis at any time during the appeal period.  See 38 C.F.R. § 3.321(b)(1).

A comparison between the level of severity and symptomatology of the Veteran's assigned noncompensable evaluation for residuals of fracture of proximal phalanx of the left index finger with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See 38 C.F.R. § 4.71a, Diagnostic Code 5229.  Indeed, the Veteran's symptoms of soreness, throbbing, weakness, difficulty writing, swelling, coldness, discoloration, as well as the VA examiner's findings of pain, gap between index finger and proximal transverse crease of hand on maximal flexion less than 1 inch, decreased strength, voluntary guarding, second digit surgery with two screws again seen in the proximal phalanx are contemplated in the rating criteria.  There is a compensable rating available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for this disability is inadequate at any time during the period on appeal.  

Because the rating criteria reasonably describe the claimant's disability levels and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); VAOPGCPREC 6-96 (August 16, 1996).  The evidence does not show anything unique or unusual about the Veteran's residuals of fracture of proximal phalanx of the left index finger that would render the schedular criteria inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected residuals of fracture of proximal phalanx of the left index finger under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  Specifically, the first element of Thun has not been met, and thus, the required elements for extraschedular referral have not been satisfied.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating).

The Board has considered the possibility of staged ratings and finds that the noncompensable schedular rating for the disability on appeal has been in effect for the appropriate period on appeal.  Accordingly, staged ratings are inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 


ORDER

A compensable rating for residuals of fracture of proximal phalanx of the left index finger is denied. 
REMAND

A remand is needed to obtain a VA examination and medical opinion for the issue of entitlement to service connection for left ankle disorder.  See 38 C.F.R. § 3.303 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In an August 2009 VA Form 21-4138, the Veteran reported he broke his left ankle during service at Chanute Air Force Base while playing softball and was treated with a closed cast for two months.  He asserts that he currently has arthritis as a result of this in-service injury.  In the April 2013 VA Form 9 and at the November 2015 Board hearing, the Veteran reiterated this in-service injury and reported current symptoms of weakness, instability, and that he wears out boots quicker on the left foot.  Review of the record also contains statements from the Veteran to his wife dated in May 1985 regarding his in-service cast treatment on his foot.  In light of such evidence, the Board finds that additional development is needed to determine the existence and etiology of any current left ankle disorder.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the appropriate examination to determine the etiology of any left ankle disorder that may exist.  The examiner should note that review of the file occurred, to include the Veteran's service records and any other medical records obtained.  A complete rationale should be provided for the opinion.

For purposes of this examination, the examiner should presume the Veteran had an in-service injury to the left ankle during his active service in United States Air Force from January 1985 to August 1994.

Identify any left ankle disorder since August 2009 (even if it has since resolved), to include any findings of arthritis.  For each disorder identified, the examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance or above, that it manifested in service or is otherwise causally or etiologically related to an injury or event during his period of honorable service from January 1985 to August 1994, to include consideration of the Veteran's lay statements of record about an in-service ankle injury.  

2.  After the development requested has been completed, the AOJ should review the examination report and medical opinion to ensure that they are in complete compliance with the directives of this REMAND.  If the report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once. 

3.  When the development requested has been completed, the issue on appeal should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


